                  4:20-bk-13366 Doc#: 43 Filed: 01/06/21 Entered: 01/06/21 16:09:21 Page 1 of 3




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF ARKANSAS
                                                  CENTRAL DIVISION

                       IN RE:                                                     CASE NO.: 4:20-bk-13366
                          Thomas Hammock and
                          Melanie Hammock                                         Chapter 13
                               Debtors

                                                AGREED ORDER ON
                               MOTION FOR RELIEF FROM STAY AND MOTION TO ABANDON

                        Before the Court is the Motion for Relief from Stay and Motion to Abandon (Dkt. No. 30)

                filed on December 8, 2020, by U.S. Bank Trust National Association, as Trustee of the Lodge

                Series III Trust (“Movant/Creditor”). The Court finding, based on the representations of counsel

                for Movant, that the Chapter 13 Trustee has expressed no opposition to the Motion; and that

                Debtors filed a response unopposed to the entry of this Order. The Court being sufficiently advised

                and upon consideration and for good cause shown, hereby finds and orders as follows:

                        1.        The 11 U.S.C. §362(a) relief from stay as to Movant/Creditor is hereby granted as

                to the real property located at 63 Warwick Road, Little Rock, AR 72205.

                        2.        The Movant, its successors in interest and assigns, is free to foreclose on the

                Property, pursuant to applicable non-bankruptcy law.

                        3.        That all communications including but not limited to, notices required by state law,

                sent by Movant/Creditor in connection with proceeding against the property may be sent directly

                to the Debtors.

                        4.        The real property is hereby abandoned pursuant to 11 U.S.C. §554(b) because it is

                of inconsequential value and benefit to the bankruptcy estate.

                        5.        Within 30 days after foreclosure and/or liquidation the Movant/Creditor shall

                provide the Trustee with a full accounting and tender any proceeds above what is owed to the




                Agreed Order                                   Page 2 of 2                          MLG No: 19-00207

EOD: January 6, 2021
 4:20-bk-13366 Doc#: 43 Filed: 01/06/21 Entered: 01/06/21 16:09:21 Page 2 of 3




Movant/Creditor to the Trustee, as related to the disposition of the real property.

       6.      That based on the lack of opposition to the Motion, the fourteen-day provision of

Rule 4001(a)(3) is waived as to Movant, its successors in interest and assigns, and Movant may

immediately enforce and implement this Order.

       IT IS HEREBY ORDERED.


                                      _____________________________________
                                      Richard D. Taylor
                                      United States Bankruptcy Judge
                                      Dated: January 6, 2021



APPROVED & ENTRY REQUESTED:



/s/ Sammy Hooda
Sammy Hooda
MARINOSCI LAW GROUP, P.C.
14643 Dallas Parkway, Suite 750
Dallas, TX 75254
Telephone: 972.331.2300
Email: BKinquiries@mlg-defaultlaw.com
Attorney for Creditor


/s/ G. Gregory Niblock
Gregory Niblock
NIBLOCK & ASSOCIATES
P.O. Box 1208
Stuttgart, AR 72160
Telephone: 870.673-8444
Email: rjohnson@niblocklaw.com
Attorney for Debtors



Mark T. McCarty
CHAPTER 13 STANDING TRUSTEE
P.O. Box 5006
N. Little Rock, AR 72119-5006


Agreed Order                                 Page 2 of 2                              MLG No: 19-00207
 4:20-bk-13366 Doc#: 43 Filed: 01/06/21 Entered: 01/06/21 16:09:21 Page 3 of 3




Telephone: 501.374.1572
Email: ecfmail@ch13ark.com




Agreed Order                       Page 2 of 2                   MLG No: 19-00207
